DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on May 25, 2022 is acknowledged.
Claim 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claim 20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.

Information Disclosure Statement
	Receipt of Information Disclosure Statement filed on October 29, 2022 (2); September 27, 2021; and November 19, 2021 is acknowledged. Signed copies are attached to this office action. 
	It is noted that the IDS’s filed on October 29, 2020 and September 27, 2021 contained NPL reference entries which do not recite the date of the articles and NPL entries which do not recite specific documents, respectively. Applicant must recite specific documents, for example “Non-final office action; US Application XX/XXXXXX dated XX/XX/XXXX”.  As such, the cited documents have not been considered and lined out by the Examiner on the IDS. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, the claim recites “the composition”, it is noted that all other claims recite “the vaginal care composition”, it is suggested that Applicant amend the term to be consistent within the claim set. 
Claims 6, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6,  as noted in the art of Remon et al (US 2010/0105784) discussed above, the use of pharmaceutical pellets of starch are used in compositions to treat vaginal dryness, Remon discloses particles sizes of 100 microns to 3 mm, which is significantly larger than recited in the instant claim. There is no motivation within the art to adjust the particle size within the composition. 
Regarding claim 15,  while the use of waxes is known in the art, for example Parnell (US 5,015,474). However, low melting point waxes are disclosed to include petroleum waxes, paraffin waxes, and microcrystalline waxes are disclosed to be incorporated in order to obtain desirable texture and consistency  (column 9, lines 28-32). 
Regarding claims 16-17 and 19, while the use of hyaluronic acid and polyacrylamide polymers are known in compositions used intravaginally, for example Dreher (US 2014/0309173). However, there is not disclosure within the art to use the polymeric components in combination and specifically in the claimed ratios recited in claim 18. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5-7, the term “substantially spherical particles” in claims 5-7 is a relative term which renders the claim indefinite. The term “substantially spherical particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has defined “substantially free”, however, the Examiner is not able to locate a definition for the term “substantially spherical particles” or provide a means for the Examiner to determine what would be include/excluded by the term.
Regarding claim 7, the claim recites the limitation "the ratio of non-volatile oil to silicone elastomer particles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 5, which depends from claim 1. None of the claims within the dependency tree recite a non-volatile oil. The non-volatile oil is disclosed in claim 4.  It is unclear what the metes and bounds of the claim are based on the claim dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 10-11, 14, and 18  are rejected under 35 U.S.C. 102(1)(a) as being anticipated  by Yang et al. (US 7,276,486). 
Yang discloses a method of increasing vaginal moisture with a composition comprising hyaluronic acid (claim 10).  Yang discloses hyaluronic acid can promote vaginal cell growth and maturation (column 7, lines 30-37) and can be incorporated into the composition. 
Regarding claim 3, oil in water emulsion can be used to prepare the composition (column 8, lines 38-39). 
Regarding claims 10 and 14, Yang does not recite or require the use of the instantly claimed components, therefore, it is regarded as being “substantially free” of them. 
Regarding claim 11, since Yang discloses his composition is to be administered to provide treatment for low vaginal moisture and vaginal atrophy (column 1, lines 38-61), it would be administered for a period sufficient to provide such effect. Yang further discloses treatment of, or treating, a vaginal condition is intended to include the alleviation of or diminishment of at least one symptom typically associated with the vaginal condition, for example, at least one symptom typically associated with vaginal atrophy. The treatment also includes alleviation or diminishment of more than one symptom. Ideally, the treatment cures, e.g., substantially eliminates one or more symptoms associated with the vaginal condition (column 5, lines 30-37). 
Regarding claim 18, Yang discloses this commotion is administered to the epithelial cell surface of the vagina by direct application to the vaginal area (column 6, lines 21-22; 55) in humans (column 5, lines 45-46) in the form of creams, milks, gels, dispersions, microemulsions, lotions, impregnated pads, ointments, and aerosols (column 6, lines 56-59) which are topical formulations and would result in application to the vaginal introitus. 
Yang, therefore, anticipates the rejected claims. 

Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClellan et al. (US 7,767,215). 
McClellan  discloses a method of promoting urogenital function including identifying an individual presenting with symptoms including vaginal atrophy and vaginal dryness and administering intravaginally to the individual a pharmaceutically effective amount of hyaluronic acid (column 4, lines 45-59; Example 4). 
Regarding claim 2, effective amounts of hyaluronic acid may be between 0.01 w/w % and about 50.0 w/w % (column 17, lines 46-48).  
Regarding claim 3,  the composition can be formulated as an oil in water emulsion (column 12, lines 38-50). 
Regarding claim 8, the composition can additionally comprise a humectant (column 13, line  15-17). 
Regarding claims 11-13,  It is understood that the dosage, regimen, and mode of administration of these therapeutic agents will vary according to the malady and the individual being treated and will be subject to the judgment of the medical practitioner involved. It is preferred that the administration of the therapeutic agents begin at a low dose and be increased until the desired effects are achieved. Administration can be once a day, once every other day, or once a week, depending upon the malady to be treated and severity thereof. In a preferred embodiment, the individual is administered the disclosed composition between three and four times a week until the symptoms are resolved (column 17, lines 12-42). 
McClellan, therefore, anticipates the rejected claims. 

Claims 1-2, 8, 10 and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobbi (WO 2007/039124).
Gobbi discloses vaginal compositions contain colostrum and hyaluronic acid in the form of vaginal creams, gels, solutions, ovules, suppositories, capsules, or washes, useful for  the treatment of vaginal dryness in menopause (abstract). 
Regarding claim 2, the hyaluronic acid is present in percentages ranging from 0.1 to 2% (page 2). 
Regarding claim 8, the vaginal cream example on page 3 comprises diazolidinyl urea, which is a humectant. 
Regarding claims 10 and 14, the vaginal cream example on page 3 does not comprise any of the recited components recited in the instant claim. 
Gobbi, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al. (US 7,767,215). 
The teachings of McClellan are discussed above. 
Regarding claims 11-13,  It is understood that the dosage, regimen, and mode of administration of these therapeutic agents will vary according to the malady and the individual being treated and will be subject to the judgment of the medical practitioner involved. It is preferred that the administration of the therapeutic agents begin at a low dose and be increased until the desired effects are achieved. Administration can be once a day, once every other day, or once a week, depending upon the malady to be treated and severity thereof. In a preferred embodiment, the individual is administered the disclosed composition between three and four times a week until the symptoms are resolved (column 17, lines 12-42). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have optimized the dosage regimen of McClellan in order to provide optimal therapeutic effect based on the severity of the condition as described. 

Claim(s) 1, 3-4, 10-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 7,276,486) in view of An (The effect of glycerin, hyaluronic acid and silicone oil on the hydration, moisturization and trans epidermal water loss in human skin, Asian Journal of Beauty and Cosmetology, Published 2013). 
The teachings of Yang are discussed above. 
Yang does not disclose the use of an oil selected from silicone oils , cameline oil, sunflower oil, or safflower oil. 
An discloses moisturizing ingredients to improve skin dryness getting worse from extrinsic and intrinsic factors.  An discloses creams with both hyaluronic acid and silicone oil provide a greater increase in skin hydration that products comprise silicone alone. 
Therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have added silicone oil to the formulation of Yang in order to increase the moisture factor and provide superior abilities to increase skin hydration. 

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al. (US 7,767,215) in view of An (The effect of glycerin, hyaluronic acid and silicone oil on the hydration, moisturization and trans epidermal water loss in human skin, Asian Journal of Beauty and Cosmetology, Published 2013). 
The teachings of McClellan are discussed above. 
McClellan does not disclose the use of an oil selected from silicone oils , cameline oil, sunflower oil, or safflower oil. 
An discloses moisturizing ingredients to improve skin dryness getting worse from extrinsic and intrinsic factors.  An discloses creams with both hyaluronic acid and silicone oil provide a greater increase in skin hydration than products which comprise silicone alone. 
Therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have added silicone oil to the formulation of McClellan in order to increase the moisture factor and provide superior abilities to increase skin hydration. 

Claims 1-2, 4, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi (WO 2007/039124) in view of An (The effect of glycerin, hyaluronic acid and silicone oil on the hydration, moisturization and trans epidermal water loss in human skin, Asian Journal of Beauty and Cosmetology, Published 2013). 
The teachings of Gobbi are discussed above. 
Gobbi does not disclose the use of an oil selected from silicone oils , cameline oil, sunflower oil, or safflower oil. 
An discloses moisturizing ingredients to improve skin dryness getting worse from extrinsic and intrinsic factors.  An discloses creams with both hyaluronic acid and silicone oil provide a greater increase in skin hydration that products comprise silicone alone. 
Therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have added silicone oil to the formulation of Gobbi in order to increase the moisture factor and provide superior abilities to increase skin hydration. 

Claim(s) 1, 3, 5, 10-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 7,276,486) in view of Remon et al. (US 2010/0105784). 
The teachings of Yang are discussed above. 	Yang does not disclose the use of spherical particles in his composition. 
Remon discloses pharmaceutical pellets comprising modified starch  and therapeutic applications (abstract). 
The composition of Remon can be used to treat vaginal dryness , low  vaginal moisture, and vaginal atrophy (paragraph 0029). 
Use of debranched starches are in the form of pellets which are substantially spherical solid particles (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the pellets of Remon in the composition of Yang in order to provide administration of active drugs by the vaginal mode and provide treatment for a variety of conditions with acceptable retention times, combined with a good spreading over the vaginal epithelium (paragraph 0008). 

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al. (US 7,767,215) in view of Remon et al. (US 2010/0105784). 
The teachings of McClellan are discussed above. 
McClellan does not disclose the use of spherical particles in his composition. 
Remon discloses pharmaceutical pellets comprising modified starch  and therapeutic applications (abstract). 
The composition of Remon can be used to treat vaginal dryness , low  vaginal moisture, and vaginal atrophy (paragraph 0029). 
Use of debranched starches are in the form of pellets which are substantially spherical solid particles (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the pellets of Remon in the composition of McClellan in order to provide administration of active drugs by the vaginal mode and provide treatment for a variety of conditions with acceptable retention times, combined with a good spreading over the vaginal epithelium (paragraph 0008). 

Claims 1-2, 5, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi (WO 2007/039124) in view of Remon et al. (US 2010/0105784). 
The teachings of Gobbi are discussed above. 
Gobbi does not disclose the use of spherical particles in his composition. 
Remon discloses pharmaceutical pellets comprising modified starch  and therapeutic applications (abstract). 
The composition of Remon can be used to treat vaginal dryness , low  vaginal moisture, and vaginal atrophy (paragraph 0029). 
Use of debranched starches are in the form of pellets which are substantially spherical solid particles (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the pellets of Remon in the composition of McClellan in order to provide administration of active drugs by the vaginal mode and provide treatment for a variety of conditions with acceptable retention times, combined with a good spreading over the vaginal epithelium (paragraph 0008). 

Claim(s) 1, 3, 9-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 7,276,486) in view of Birnholz (US 2005/0089537). 
The teachings of Yang are discussed above. 
Yang does not disclose the use of a silicone elastomer. 
Birnholz discloses personal lubricant with silicone polymers. Personal lubricants are used to treat vaginal dryness (paragraph 0002). 
The composition comprises 2 to 10 % of a cross linked silicone rubber (claim 1). 
It is disclosed application results in a thick, translucent paste which appears to go on dry as the volatile component evaporates, depositing a thin surface layer of the high viscosity component that exhibits sufficient slip and bio adhesiveness to persist on the skin for some hours (paragraph 0013). 

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al. (US 7,767,215) in view of Birnholz (US 2005/0089537). 
The teachings of McClellan are discussed above. 
McClellan does not disclose the use of a silicone elastomer. 
Birnholz discloses personal lubricant with silicone polymers. Personal lubricants are used to treat vaginal dryness (paragraph 0002). 
The composition comprises 2 to 10 % of a cross linked silicone rubber (claim 1). 
It is disclosed application results in a thick, translucent paste which appears to go on dry as the volatile component evaporates, depositing a thin surface layer of the high viscosity component that exhibits sufficient slip and bio adhesiveness to persist on the skin for some hours (paragraph 0013). 

Claims 1-2, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi (WO 2007/039124) in view of Birnholz (US 2005/0089537). 
The teachings of Gobbi are discussed above. 
Gobbi does not disclose the use of a silicone elastomer. 
Birnholz discloses personal lubricant with silicone polymers. Personal lubricants are used to treat vaginal dryness (paragraph 0002). 
The composition comprises 2 to 10 % of a cross linked silicone rubber (claim 1). 
It is disclosed application results in a thick, translucent paste which appears to go on dry as the volatile component evaporates, depositing a thin surface layer of the high viscosity component that exhibits sufficient slip and bio adhesiveness to persist on the skin for some hours (paragraph 0013). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of cop ending Application No. 17/080,925. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims preambles recite “a method of treating vaginal dryness” and “a method of treating vaginal atrophy”, it is noted that vaginal atrophy causes vaginal dryness. It is also noted that claims comprise administration of the same composition. Therefore, the skilled artisan would recognize that the administration in the cop ending claim would result in the treatment of the pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615